PER CURIAM.
In this workers’ compensation appeal, the Employer/Carrier (E/C) challenges the Judge of Compensation Claims’ (JCC’s) award of a $2,000 advance to Claimant. We affirm the award of the advance because competent substantial evidence supports the JCC’s finding that Claimant has been unable to return to the same or equivalent employment, one of the three alternative statutory requisites for an award of an advance of $2,000 or less. See § 440.20(12)(c), Fla. Stat. (2010).
The E/C also argues that the JCC made a de facto finding that Claimant’s injuries were compensable. Because that issue was not before the JCC, we strike from the order the phrase “work-related” in paragraph eight. See City of Venice v. Van Dyke, 46 So.3d 115, 116 (Fla. 1st DCA 2010) (striking findings addressing com-pensability of claimant’s hypertension because there was no pending claim for same).
The order is AFFIRMED as modified.
WOLF, RAY, and MAKAR, JJ., concur.